Citation Nr: 0711194	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-37 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for Post-
Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The reopened claim for service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In February 2003, the RO denied service connection for a 
PTSD.

2.  Evidence received since the final February 2003 RO 
decision, when considered in conjunction with the record as a 
whole, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.


CONCLUSIONS OF LAW

1.  The February 2003 Board decision, in which the Board 
denied service connection for PTSD, is final.  38 U.S.C.A. § 
7104(b) (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's February 2003 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 2003, the RO denied service connection for PTSD.  
The decision was not timely appealed by the veteran.  As 
such, it is final.  The record indicates that the veteran 
sought to reopen his claim in January 2004.  In August 2004, 
the RO reopened the veteran's claim for PTSD but denied the 
claim for lack of a verifiable stressor.  In making its 
decision, the RO relied on the veteran's DD 214 in 
determining that the veteran had not been in combat service.  
The RO also denied the claim on the basis that there was no 
recognizable stressor. The Board has an obligation to make an 
independent determination of its jurisdiction regardless of 
findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 
1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  


In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no showing of verifiable inservice stressor that 
could be related to PTSD.  The February 2003 RO decision is 
final.  38 U.S.C.A. § 7104.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
VA outpatient and group therapy records from February 2001 to 
January 2004, a private treatment record dated in January 
2003, the veteran's testimony from his January 2007 hearing, 
and a soldier's letter dated in January 2004 in which the 
soldier claimed he served in the same general area in Korea 
as the veteran.  The additional VA treatment evidence shows a 
diagnosis and treatment of PTSD by VA.  The private treatment 
record of January 2003 shows treatment by a private physician 
for PTSD.  In his January 2007 personal hearing, the veteran 
gave the name of a soldier in his unit that he saw wounded 
while they were allegedly serving together in combat. 

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The additional 
evidence is new, not already of record except for the VA 
treatment records dated from February to April 2001 which are 
duplicative of records already a part of the claims file.  
The new VA treatment records and the private treatment record 
are new but not material, as the 2003 final decision accepted 
the earlier diagnosis of PTSD.  The evidence of a soldier 
serving in Korea in the same general area of the veteran is 
new but not material.  The mere fact of serving in Korea 
during the same time period in the general area in which the 
veteran allegedly served does not raise a reasonable 
possibility of substantiating the veteran's claim for PTSD.  
However, despite the foregoing, the 2007 testimony of the 
veteran in which he gave the name of a comrade he saw injured 
while they were serving together is both new and material.  
It relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence of 
record in February 2003, and raises a reasonable possibility 
of substantiating the claim.  The Board thus finds that new 
and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Consequently, as the legal 
standard for reopening has been met, the claim is reopened.  
To this extent, the claim is granted.

In light of the Board's favorable decision reopening the 
claim based on new and material evidence and granting the 
claim to that extent, the Board need not determine whether VA 
fulfilled its duty to notify and assist specifically on the 
issue of new and material evidence. There is no possibility 
of prejudice to the veteran due to any defective notice or 
inadequate claim development assistance on the issue of new 
and material evidence to reopen the claim. See Bernard v. 
Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 20.1102 (2006) 
(harmless error).


ORDER

The claim for service connection for PTSD is reopened. To 
this extent only, the appeal is granted.


REMAND

The veteran testified that he served in combat as a 
flamethrower in a chemical unit during the Korean War.  In 
January 2007 at his personal hearing, the veteran gave the 
name of a soldier in his unit that he saw wounded while they 
were allegedly serving together in combat.  See hearing 
transcript at pages 18 and 19.  No attempt has been made to 
verify this stressor.  Fundamental fairness to the veteran 
requires an effort by VA to verify his account of his 
stressors.  

Also, at his personal hearing, the veteran submitted 
photographs from his Korean War service and a VA Form 21-22, 
appointing the Disabled American Veterans (DAV) as his 
service representative.  These photographs and the VA form 
have not been associated with his claims file.  The RO should 
locate this information and associate it with the claims 
file. 

The veteran should also be given the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be informed of the 
information and evidence needed to 
establish a disability rating and 
effective date for the issue on appeal as 
required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Locate and associate with the claim's 
file the photographs and the VA Form 21-
22, appointing the DAV as the appellant's 
service representative, that were 
submitted at the January 2007 hearing.  

3.  Attempt to verify the veteran's 
reported stressors, including those 
described in the transcript of the 
January 2007 hearing.  If additional 
information is needed, contact the 
veteran and ask that he provide as much 
descriptive information as possible 
regarding his alleged inservice 
stressors.  If stressor verification 
cannot be achieved due to insufficient 
information, that fact should be 
documented in the record.

4.  If the veteran's claimed PTSD 
stressor is verified, schedule the 
veteran for an examination to determine: 
(a) whether the veteran now has PTSD or 
some other psychiatric disorder, if any; 
and (b) if so, whether PTSD or such other 
disorder is etiologically related to 
active duty.  The veteran's claims folder 
should be made available for review. Any 
report(s) resulting from the examination, 
including the examiner's report(s) 
interpreting diagnostic studies, if any, 
should be associated with the veteran's 
claims folder.

5.  After completion of the directives 
above, and following any further 
appropriate development, review the 
reopened claim.  If the claim is denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC), and given an 
opportunity to respond, before the case 
is returned to the Board.

The appellant is hereby notified that if an examination is 
scheduled it is the appellant's responsibility to report for 
the examination and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


